WARRANT PURCHASE AGREEMENT




     This Warrant Purchase Agreement (the "Agreement") is made as of this 14th
day of June, 2006 by and among Cordia Corporation, a Nevada corporation
("Cordia") and Barron Partners, LP, a Delaware limited partnership ("Barron").




     WHEREAS, pursuant to a private placement consummated on March 7, 2005,
Cordia issued warrants to purchase 750,000 shares of Cordia common stock at
$2.00 per share (“Warrant A”) and warrants to purchase 750,000 shares of Cordia
common stock at $4.00 per share (“Warrant B”).  Warrant A and Warrant B shall be
referred to collectively as Warrants.  The exercise prices on the Warrants were
reduced as a result of Cordia’s failure to achieve EBIDTA earnings equal to
$0.25 for the year ended December 31, 2005.




WHEREAS, Barron has exercised 330,000 warrants under Warrant A leaving a balance
of 420,000 warrants under Warrant A and 750,000 warrants under Warrant B.




     WHEREAS, Cordia and Barron each desire that Cordia purchase the outstanding
Warrants;




     NOW THEREFORE, in consideration of the mutual promises, agreements and
covenants set forth herein, the parties hereby agree as follows:




     1.  Upon the terms and subject to the conditions set forth herein, and in
accordance with applicable law, Barron agrees to sell to Cordia, and Cordia
agrees to purchase an aggregate of 1,170,000 Warrants for a purchase price of
$309,000 or $0.20 per warrant share under Warrant A and $0.30 per warrant share
under Warrant B.  The purchase price shall be paid be Cordia to Barron on or
before June 23, 2006, the closing date, by wire transfer and Barron shall
concurrently return the cancelled Warrants to Cordia following which Barron will
no longer have any right, title or interest in or to the Warrants.




2.  Each party hereto hereby acknowledges that except as expressly set forth in
this Agreement, nothing herein shall be deemed to permit the modification or
amendment of any existing obligations created by the parties pursuant to the
Preferred Stock Purchase Agreement executed by the Parties on March 3, 2005.
 Furthermore, both Parties acknowledge and consent to the filing of the
necessary post effective amendment to the effective registration statement
currently on file with the Securities and Exchange Commission as it pertains to
the purchase and cancellation of the Warrants.




    3.  This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof.  The terms of this
Agreement are contractual and are not a mere recital.  By executing this
agreement, Barron represents and warrants that it has full right, title and
interest in and to the Warrants to be delivered hereunder, and that all of such
shares are free and clear of any pledge, lien, security interest, encumbrance
claim or equitable interest other than pursuant to this Agreement.  Each party
hereby represents and warrants further that it has all requisite corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby, that such party has obtained all necessary
consents or waivers and taken all corporate actions necessary to perform its
obligations under this Agreement, and that neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated hereby will
conflict with any instrument, agreement, order, law or regulation by which such
party may be bound.  No modification or amendment of this Agreement, nor any
waiver of any of the rights subject to this Agreement will be effective unless
in writing signed by the party to be charged.




   4.  Subject to the respective representations, warranties and covenants in
this Agreement, Purchaser agrees to hold Seller harmless from any market loss
that Purchaser may suffer after the date hereof, and Seller agrees to hold
harmless Purchaser from any market gains that Purchaser may realize after the
date hereof; each party fully understanding that the market price of the Shares
may fluctuate, perhaps significantly, after date hereof.




     5.  This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.  This Agreement shall become effective as of
the date hereof, and thereafter shall be binding upon and inure to the benefit
of each of the parties' respective successors, heirs, assignees, and personal
representatives.




     6.  This Agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one agreement
which shall be binding on all the parties hereto.




     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.







Cordia Corporation

Barron Partners, LP




By: /s/ Joel Dupré

By: /s/ Andrew B. Worden









Name: Joel Dupré

Name: Andrew B. Worden









Title: Chief Executive Officer

Title: Managing Partner









Date: June 15, 2006

Date:  June 15, 2006







